MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                          Feb 16 2016, 8:48 am

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Joanne Baitup                                             Gregory F. Zoeller
Law Office of Joanne Baitup                               Attorney General of Indiana
Valparaiso, Indiana
                                                          Robert J. Henke
                                                          Deputy Attorney General

                                                          David E. Corey
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                            IN THE
     COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          February 16, 2016
of the Parent-Child Relationship                          Court of Appeals Case No.
of: C.A.L., B.A.L., and B.C.L.                            64A05-1507-JT-873
(Minor Children),                                         Appeal from the Porter Circuit
                                                          Court
C.L. (Father) and J.S. (Mother),                          The Honorable Mary R. Harper,
Appellants-Respondents,                                   Judge

        v.                                                The Honorable Gwenn
                                                          R. Rinkenberger,
                                                          Magistrate
Indiana Department of Child
Services,                                                 Trial Court Cause No.
                                                          64C01-1410-JT-820, 64C01-1410-
Appellee-Petitioner.                                      JT-821, and 64C01-1410-JT-822


Court of Appeals of Indiana | Memorandum Decision 64A05-1507-JT-873| February 16, 2016   Page 1 of 11
      Najam, Judge.


                                          Statement of the Case
[1]   C.L. (“Father”) appeals the trial court’s termination of his parental rights over

      his three minor children, C.A.L., B.A.L. and B.C.L. (“the children”).1 Father

      presents a single issue for our review, namely, whether the trial court’s

      judgment is clearly erroneous. We affirm.


                                    Facts and Procedural History
[2]   In November of 2012, the Indiana Department of Child Services (“DCS”) filed

      a petition in which DCS alleged the children to be Children in Need of Services

      (“CHINS”) due to Father’s history of domestic violence in the presence of the

      children and the conditions of the children’s home with Father. Father later

      admitted the children were CHINS. Consequently, the court ordered Father to

      participate in various services, including services to enhance his parenting

      abilities.


[3]   On October 28, 2014, DCS filed its petition to terminate Father’s parental rights

      over the children. Following a fact-finding hearing, the court entered the

      following findings of fact:

               13. The Court finds that DCS has had previous involvement
               with this family on December 6, 2011[,] with substantiated



      1
        Although J.S., the children’s mother, was a party to the trial court proceedings and also had her parental
      rights terminated, she does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 64A05-1507-JT-873| February 16, 2016             Page 2 of 11
        allegations of neglect to their oldest child, [C.A.L.,] against
        [mother] and [Father] based on alcohol consumption and unsafe
        home environment.


        14. The Court finds that[,] on November 29, 2012, the children
        were detained due to the pattern of domestic violence between the
        parents, intoxication, and neglect posing a threat to the safety of
        the children. DCS assessment worker Ellen Wilkerson testifies
        that the parents’ home was in disarray with floors covered with
        animal feces, roaches, garbage, food days old, and a ham bone
        with several cats eating from it.


                                                 ***


        42. Father had inconsistent housing and work. On July 24,
        2013, Father was kicked out of his brother[’]s home in
        Gary . . . and began residing with a friend. Throughout the case,
        Father lived with friends, family, in a tent[,] and in a men[’]s
        shelter[,] which he voluntarily left. There was inconsistent work
        and continued substance use by Father. Father could not care for
        himself[,] let alone his three (3) children.


                                                 ***


        71. Father[’]s individual counseling between October 2013 and
        March 2014 had progressively declined, with no scheduled
        sessions in March 2014 due to Father[’]s incarceration.


        72. Father was cooperative with his case management services;
        however, Father was still unable to locate permanent housing or
        a permanent job.




Court of Appeals of Indiana | Memorandum Decision 64A05-1507-JT-873| February 16, 2016   Page 3 of 11
        73. Father obtained temporary housing through Housing
        Opportunities, but [he] was later evicted due to his arrest and
        upon his release Father stayed at New Creation Men[’]s Shelter.


                                                 ***


        83. On September 11, 2014[,] and October 13, 2014[,] Father
        failed two drug screens . . . .


        84. Father had not secured housing and continued to live with
        friends and[,] as of November 18, 2014, Father lived with an
        acquaintance in a trailer for $60.00 a week. The trailer was not
        appropriate for exercising visitation.


                                                 ***


        91. Father was arrested at the conclusion of the February 17,
        2015, hearing on a warrant issued for a Probation Revocation.
        Father was released from incarceration on April 3, 2015. On
        April 16, 2015[,] FCM Johnson visited the home where [F]ather
        was staying with friends. Even prior to her entering the home
        she was able to smell the odor of marijuana. Upon entering the
        home, FCM observed the home to be in disarray and was able to
        smell an attempt to mask the marijuana odor. Again, this home
        would not be suitable for reunification. Father was drug
        screened that day, which . . . were positive for THC and cocaine.


                                                 ***


        95. The Court finds that the child [C.A.L.] throughout this case
        has shown increased aggressive behavior. [H]e was
        evaluated . . . and diagnosed with oppositional Defiant Disorder
        and Adjustment [Diso]rder.


Court of Appeals of Indiana | Memorandum Decision 64A05-1507-JT-873| February 16, 2016   Page 4 of 11
        96. The Court finds that [C.A.L.’s] aggressive behaviors have
        increased throughout this case due to the inconsistency of the
        parents in maintaining contact with their children.


        97. The court finds that [B.C.L. and B.A.L.] have special needs
        and have been in four (4) foster home placements and one
        relative placement since their detention on November 29, 2012.


        98. The Court finds that due to aggressive behavior [C.A.L.] has
        been in four (4) foster homes and three relative placements since
        his detention on November 29, 2012.


                                                 ***


        101. The Court finds that the children have made positive
        progress since being placed in foster care. The children’s
        development has progressed; [C.A.L.’s] behavior is under
        control; [B.C.L. and B.A.L.] currently have not needed services
        from [their service provider].


        102. The Court finds that [C.A.L.] is placed with his paternal
        uncle and aunt and is happier and progressing well under the
        care of his relatives.


        103. The Court finds that [B.C.L. and B.A.L.] were three (3)
        months old when removed and they have not established a bond
        with [F]ather. The Court finds that they are currently placed in a
        pre-adoptive foster home and are bonded to the foster parents.


        104. [CASA] Rose Butler testified . . . as follows: The children
        have been out of the home for twenty-nine (29) months . . . .
        CASA feels we have given [F]ather every benefit of the doubt
        and believes circumstances are such that reunification with
        Father is impossible. Father has no stable housing[,] only

Court of Appeals of Indiana | Memorandum Decision 64A05-1507-JT-873| February 16, 2016   Page 5 of 11
              temporary housing. . . . Father has no safe place to live; he is not
              consistently engaged; he continues to fail drug screens, the last
              drug screen being positive for marijuana and cocaine. Father has
              been in and out of jail and did not contact CASA immediately
              upon his release. Father has had continuous problems with drugs
              and alcohol and cannot care for himself let alone his
              children. Father relies on his mother to get by. Father is not
              capable of caring for his children and has not been able to [do] so
              since the children were removed in November of 2012. The
              children are in foster care and flourishing in the foster care/pre-
              adoptive home. [B.C.L. and B.A.L.] call the pre-adoptive
              parents mom and dad. [C.A.L.] will be adopted by his paternal
              uncle . . . . CASA believes it[’]s in the best interest of the
              children to have parental rights terminated and to place the
              children up for adoption. The CASA believes this plan is in the
              best interest of the children even if [C.A.L.] will be separated
              from [B.C.L. and B.A.L.] The brothers are not bonded.


      Appellant’s App. at 15, 17, 19-22 (internal citations omitted).


[4]   In light of its findings of fact, the trial court concluded, in relevant part:

              DCS has alleged and proven by clear and convincing evidence
              that: (1) there is a reasonable probability that the conditions that
              resulted in the children[’]s removal or the reasons for placement
              outside the home will not be remedied; and (2) there is a
              reasonable probability the continuation of the parent-child
              relationship poses a threat to the well-being of the children.


      Id. at 23. The court also concluded that termination of Father’s parental rights

      was in the children’s best interests. This appeal ensued.




      Court of Appeals of Indiana | Memorandum Decision 64A05-1507-JT-873| February 16, 2016   Page 6 of 11
                                      Discussion and Decision
[5]   Father appeals the trial court’s termination of his parental rights over the

      children. We begin our review of this issue by acknowledging that “[t]he

      traditional right of parents to establish a home and raise their children is

      protected by the Fourteenth Amendment of the United States Constitution.”

      Bailey v. Tippecanoe Div. of Family & Children (In re M.B.), 666 N.E.2d 73, 76 (Ind.

      Ct. App. 1996), trans. denied. However, a trial court must subordinate the

      interests of the parents to those of the child when evaluating the circumstances

      surrounding a termination. Schultz v. Porter Cnty. Ofc. of Family & Children (In re

      K.S.), 750 N.E.2d 832, 837 (Ind. Ct. App. 2001). Termination of a parent-child

      relationship is proper where a child’s emotional and physical development is

      threatened. Id. Although the right to raise one’s own child should not be

      terminated solely because there is a better home available for the child, parental

      rights may be terminated when a parent is unable or unwilling to meet his or her

      parental responsibilities. Id. at 836.


[6]   Before an involuntary termination of parental rights can occur in Indiana, DCS

      is required to allege and prove, in relevant part:


              (A) that one (1) of the following is true:


                       (i) The child has been removed from the parent for at least
                       six (6) months under a dispositional decree.


                                                           ***



      Court of Appeals of Indiana | Memorandum Decision 64A05-1507-JT-873| February 16, 2016   Page 7 of 11
               (B) that one (1) of the following is true:


                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied.


                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.


                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


      Ind. Code § 31-35-2-4(b)(2). DCS’s “burden of proof in termination of parental

      rights cases is one of ‘clear and convincing evidence.’” R.Y. v. Ind. Dep’t of Child

      Servs. (In re G.Y.), 904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting I.C. § 31-37-

      14-2).


[7]   When reviewing a termination of parental rights, we will not reweigh the

      evidence or judge the credibility of the witnesses. Peterson v. Marion Cnty. Ofc. of

      Family & Children (In re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans.

      denied. Instead, we consider only the evidence and reasonable inferences that

      are most favorable to the judgment. Id. Moreover, in deference to the trial

      court’s unique position to assess the evidence, we will set aside the court’s
      Court of Appeals of Indiana | Memorandum Decision 64A05-1507-JT-873| February 16, 2016   Page 8 of 11
      judgment terminating a parent-child relationship only if it is clearly erroneous.

      Judy S. v. Noble Cnty. Ofc. of Family & Children (In re L.S.), 717 N.E.2d 204, 208

      (Ind. Ct. App. 1999), trans. denied.


[8]   Here, in terminating Father’s parental rights, the trial court entered specific

      findings of fact and conclusions thereon. When a trial court’s judgment

      contains special findings and conclusions, we apply a two-tiered standard of

      review. Bester v. Lake Cnty. Ofc. of Family & Children, 839 N.E.2d 143, 147 (Ind.

      2005). First, we determine whether the evidence supports the findings and,

      second, we determine whether the findings support the judgment. Id.

      “Findings are clearly erroneous only when the record contains no facts to

      support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

      102 (Ind. 1996). If the evidence and inferences support the trial court’s

      decision, we must affirm. In re L.S., 717 N.E.2d at 208.

[9]   Father first challenges the trial court’s conclusion that DCS met its burden under

      Indiana Code Section 31-35-2-4(b)(2)(B). Again, under that subsection, DCS

      must prove either that there is a reasonable probability that the conditions

      that resulted in the children’s will not be remedied or that there is a reasonable

      probability that the continuation of the parent-child relationship poses a threat

      to the well-being of the child. I.C. § 31-35-2-4(b)(2)(B). Father’s only argument

      under subsection (b)(2)(B) is that DCS failed to demonstrate a reasonable

      probability that the conditions that resulted in the children’s removal will not be

      remedied.



      Court of Appeals of Indiana | Memorandum Decision 64A05-1507-JT-873| February 16, 2016   Page 9 of 11
[10]   Father’s argument is not well taken. First, he does not challenge the trial

       court’s alternative, and equally valid, basis for termination on the grounds that

       continuation of the parent-child relationship posed a threat to the well-being of

       the children. See I.C. § 31-35-2-4(b)(2)(B)(ii). Having failed to challenge this

       independent basis for the trial court’s order, Father has waived this argument,

       and we are obliged to affirm the trial court’s order accordingly. In re L.S., 717
N.E.2d at 209.


[11]   Second, Father’s waiver notwithstanding, his challenge to the trial court’s order

       under Indiana Code Section 31-35-2-4(b)(2)(B)(i) is merely a request for this

       court to reweigh the evidence. Father does not challenge DCS’s evidence,

       material and significant factual findings made by the trial court, or the court’s

       reliance on those findings in its conclusions. Rather, he simply asserts that this

       court should credit evidence he deems favorable to himself rather than the

       evidence relied on by the trial court. But we will not reweigh the evidence on

       appeal. In re D.D., 804 N.E.2d at 265. Accordingly, we reject Father’s

       arguments under subsection (b)(2)(B).


[12]   Father also challenges the trial court’s conclusion that DCS demonstrated that

       termination of his parental rights was in the children’s best interests, as required

       under Indiana Code Section 31-35-2-4(b)(2)(C). But, again, Father merely asks

       that we credit evidence he deems favorable to himself rather than the evidence

       relied on by the trial court, which we will not do. Id. The trial court’s

       conclusion is supported by the testimony of the family case manager and the

       court appointed special advocate. It is well established that such testimony, in

       Court of Appeals of Indiana | Memorandum Decision 64A05-1507-JT-873| February 16, 2016   Page 10 of 11
       addition to evidence demonstrating an element of subsection (b)(2)(B), “is

       sufficient to show by clear and convincing evidence that termination is in the

       child’s best interests.” Stewart v. Ind. Dep’t of Child Servs. (In re J.S.), 906 N.E.2d
226, 236 (Ind. Ct. App. 2009). Accordingly, we affirm the trial court’s

       termination of Father’s parental rights.


[13]   Affirmed.


       Riley, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 64A05-1507-JT-873| February 16, 2016   Page 11 of 11